DOWNEY, Judge.
The jury returned a special verdict in this personal injury action finding (1) that the defendant-appellees were guilty of 80% of the total negligence causing the accident involved, (2) that plaintiff-appellant was guilty of 20% of said total negligence, and (3) that the plaintiff-appellant’s total damages were $41,620. Thereafter the trial court reduced said damages by 20% and entered judgment for appellant in the amount of $33,296.
Appellant complains that the trial court erred in not directing a verdict in her favor on the question of negligence and in charging the jury on comparative negligence. She also asserts error in not being granted a new trial because of the inadequacy of the damages and in certain actions of the court .during trial. We have carefully considered all of said points on appeal, and we conclude that only one constitutes error.
We have combed the record to find some basis upon which the jury could ascribe negligence to the appellant and found none. Accordingly, we hold that the trial court erred in submitting the question of appellant’s negligence to the jury. Instead, the court should have granted appellant’s motion for a directed verdict, or perhaps more properly, withdrawn that issue from the jury.
The other issues involving appellees’ liability and appellant’s damages were fully and fairly presented to the jury and we find no reason to disturb their decision with respect to those issues.
Accordingly, the judgment appealed from is reversed with directions to enter judgment on behalf of the appellant for $41,620.
WALDEN, J., and CONKLING, VIRGIL B., Associate Judge, concur.